      Case 2:11-cr-00084-WFN      ECF No. 32     filed 12/17/20   PageID.1071 Page 1 of 2


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                    Dec 17, 2020
                                                                           SEAN F. MCAVOY, CLERK
 3
 4                              UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                      Nos. 2:10-CR-0135-WFN-1
 7                               Plaintiff,                2:11-CR-0084-WFN-1
 8          -vs-
                                                      ORDER DENYING MOTION FOR
 9   LUCAS WOODARD,                                   REDUCED SENTENCE
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. The Court notes
13   that while the caption of the Defendant's Motion includes both cause numbers, the Motion
14   was not filed in 2:10-CR-0135-WFN-1. Defendant has exhausted his claim with the Bureau
15   of Prisons [BOP].
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
19   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
20   safety of any other person or the community, as provided under section 3142(g)." 18 U.S.C.
21   § 3582(c)(1)(A).     As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warranting a
24   sentence reduction. At the time of sentencing, the Presentence Report described Defendant's
25   history of mental health struggles. The Court imposed a sentence that addressed the
26   § 3553(a) factors including Defendant's mental health struggles. Defendant now asks that
27   the Court find that the strain on his mental health imposed by the COVID-19 pandemic is
28   an extraordinary and compelling reason to reduce Defendant's sentence.                        The Court


     ORDER - 1
       Case 2:11-cr-00084-WFN       ECF No. 32   filed 12/17/20   PageID.1072 Page 2 of 2




 1   recognizes that multiple credible reports suggest that the BOP's COVID-19 response has
 2   been inadequate and at the same time severe. The measures imposed, while stringent, are
 3   intended to curb the spread. These measures no doubt affect inmates' mental health.
 4   However, continued lockdowns and limitations on social gathering affect mental health
 5   whether or not a person is incarcerated. The mental health effects of measures taken by the
 6   BOP to prevent the spread of COVID-19 do not qualify as extraordinary or compelling
 7   reasons.
 8              Defendant's underlying conviction was dangerous and serious; he robbed multiple
 9   banks at gunpoint. He faced a guideline range of 97 - 121 months with a statutorily
10   mandatory 7-year consecutive sentence. The Court imposed a sentence nearing the high end
11   of the guideline range. Also, his escape attempt, prior to COVID-19, concerns the Court.
12   Defendant has not demonstrated extraordinary or compelling reasons supporting his release.
13   The Court has reviewed the file and Motion and is fully informed. Accordingly,
14              IT IS ORDERED that Defendant's Motion to Reduce Sentence, filed November 6,
15   2020, 2:11-CR-0084-WFN-1 ECF No. 25, is DENIED.
16              The District Court Executive is directed to file this Order and provide copies to
17   counsel.
18              DATED this 17th day of December, 2020.
19
20                                                   WM. FREMMING NIELSEN
21   12-16-20                                 SENIOR UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28


     ORDER - 2
